DETAILED ACTION
1.	The terminal disclaimer filed on 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pub. No. 20210133455 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
	Prices et al. (US 20200151444) teaches a table layout determination system implemented on a computing device obtains an image of a table having multiple cells. The table layout determination system includes a row prediction machine learning system that generates, for each of multiple rows of pixels in the image of the table, a probability of the row being a row separator, and a column prediction machine learning system generates, for each of multiple columns of pixels in the image of the table, a probability of the column being a column separator. An inference system uses these probabilities of the rows being row separators and the columns being column separators to identify the row separators and column separators for the table.
Douglas et al. (US 20150065803) teaches a method involves displaying an image from an otoscope apparatus on a display while the otoscope apparatus is inserted into a patient ear. The otoscope apparatus is used to automatically detect one of deeper regions in the image, and a portion of a tympanic membrane, from the image. Direction is indicated to orient the otoscope apparatus in the patient ear based on the detected deeper regions and the detected portion of the tympanic membrane.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “identifying a plurality of character patterns; generating, for each character pattern of the plurality of character pattern, a feature-based channel of a plurality of feature-based channels, wherein: (i) each feature-based channel comprises one or more feature-based channel region values, and (ii) each feature-based channel region value for a corresponding feature-based channel is associated with a corresponding categorical input feature, and (iii) each feature-based channel region value for a corresponding feature-based channel is determined based at least in part on whether the corresponding categorical input feature for the feature-based channel region value comprises the corresponding character pattern associated with the corresponding feature-based channel; and generating the image representation based at least in part on each corresponding feature- based channel of the plurality of coordinate channels.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641